PATIENCE DRAKE ROGGENSACK, J.
¶ 85. {concurring). I join the majority opinion in concurrence. I *156write separately to reiterate a point that the majority opinion emphasizes: our decision in this case does nothing to alter the rules governing attorney-client privilege, attorney work-product, or any other duties involving attorney confidentiality. See majority op., ¶¶ 14-15. The parties neither briefed nor argued these issues, and the court properly declines to address these issues. Accordingly, I respectfully concur.